 

Exhibit 10.4

 

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN

 

NOTICE OF STOCK OPTION GRANT

 

You have been granted the following option to purchase shares of the Common
Stock of Ariba, Inc. (the “Company”):

 

Name of Optionee:    ROBERT JOHNSON Total Number of Shares:    12,500 Type of
Option:    Non-Qualified Stock Option Date of Grant:    January 24, 2005
Exercise Price Per Share:    $12.58 Vesting Commencement Date:    January 24,
2005 Vesting Schedule:    This option becomes exercisable with respect to
one-third(1/3rd) of the Shares subject to this option each year on the Date of
Grant, subject to the Optionee’s continuing service to the Corporation.
Expiration Date:    January 23, 2015 (This option expires earlier if your
service terminates earlier as provided in the Stock Option Agreement.)

 

By accepting this option, you agree as follows:

 

1. This option is granted under and governed by the Ariba, Inc. 1999 Equity
Incentive Plan (the “Plan”), available on the Company’s internal web site at
http://stock.ariba.com/, and the Stock Option Agreement attached hereto.

 

2. The Company may deliver by email all documents relating to the Plan or this
option (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). The Company may also deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company. The “Ariba, Inc. 1999 Equity Incentive Plan—Summary and
Prospectus“ is available on the Company’s internal web site at
http://stock.ariba.com/. If, in the future, the Company posts documents required
by law on a web site, it will notify you by email.

 

3. You have read the Company’s Securities Trading Policy, and you agree to
comply with that policy at all times, including but not limited to whenever you
acquire or dispose of any shares of the Company’s stock or any derivative
securities whose value varies with the value of the Company’s stock (including,
without limitation, put or call options, and such derivative securities being
referred to as “Company Derivative Securities”). The Company’s Securities
Trading Policy is available on the Company’s internal web site at
http://stock.ariba.com/.

 

4. The Company may, from time to time and in its sole discretion, impose
blackouts periods during which you may not trade in Company securities,
including Company Derivative Securities. Blackout periods will generally be
imposed as a result of the Company believing, or having reason to believe, that
such trading would be in contravention of any law or regulation or that you, or
a substantial portion of the Company’s employees or consultants, may be aware of
or may have been exposed to “material nonpublic information” as described in the
Company’s Securities Trading Policy. Any such blackout period will remain in
effect until the Company believes that such trading would no longer be in
contravention of any law or regulation or until it believes that such
information has been made public and fully absorbed by the market, as the case
may be. The Company has full discretion to determine the time period during
which trading would be blacked out.

 

Agreed to by: Optionee:    ROBERT JOHNSON

 



--------------------------------------------------------------------------------

 

ARIBA, INC. 1999 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

Tax Treatment    This option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory stock option, as
provided in the Notice of Stock Option Grant. Vesting    This option becomes
exercisable in installments, as shown in the Notice of Stock Option Grant.
However, this option will not become exercisable for additional shares after
your Service has terminated for any reason. Vesting may accelerate, as provided
below. Change in Control    If the Company is subject to a “Change in Control”
(as defined in the Plan) before your Service terminates, then this option will
become exercisable in full. Term    This option expires in any event at the
close of business at Company headquarters on the day before the 10th anniversary
of the Date of Grant, as shown in the Notice of Stock Option Grant. (It will
expire earlier if your Service terminates, as described below.) Regular
Termination    If your Service terminates for any reason except death or total
and permanent disability, then this option will expire at the close of business
at Company headquarters on the date twelve months after your termination date.
The Company determines when your Service terminates for this purpose. Death   
If you die as an employee, consultant or director of the Company or a subsidiary
of the Company, then this option will expire at the close of business at Company
headquarters on the date 12 months after the date of death. Disability   

If your Service terminates because of your total and permanent disability, then
this option will expire at the close of business at Company headquarters on the
date 12 months after your termination date.

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

 

2



--------------------------------------------------------------------------------

Leaves of Absence

and Part-Time Work

  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work.

 

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.

Restrictions on

Exercise

   The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation. Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment    When you submit your notice of exercise, you must include
payment of the option exercise price for the shares that you are purchasing.
Payment may be made in one (or a combination of two or more) of the following
forms:     

•      Your personal check, a cashier’s check or a money order.

    

•      Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

•      Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

•      Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

Withholding Taxes and Stock Withholding    You will not be allowed to exercise
this option unless you make arrangements acceptable to the Company to pay any
withholding taxes that may be due as a result of the option exercise. With the
Company’s consent, these arrangements may include withholding shares of Company
stock that otherwise would be issued to you when you exercise this option. The
value of these shares, determined as of the effective date of the option
exercise, will be applied to the withholding taxes. Restrictions on Resale   
You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as you are an employee, consultant or
director of the Company (or a subsidiary of the Company) and for such period of
time after the termination of your Service as the Company may specify.

 

4



--------------------------------------------------------------------------------

Transfer of Option   

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Stockholder Rights    You, or your estate or heirs,
have no rights as a stockholder of the Company until you have exercised this
option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Applicable
Law    This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions). The Plan
and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND

CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

5